§\¢\

M
UNITED sTATEs 1)1sTR1CT CoURT clerk U AR 7 4 2011
FOR THE DISTRICT OF COLUMBIA ' -S D' ~
Courts for the¢§z/;;:rt & Bagl;?uptcy
umb'
ANDREW GILL, )
)
Plaintiff, )
) 4 '. " f
v. ) Civil Action No.  '
)
BRIAN STOKES, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. For the reasons discussed below, the complaint will be dismissed as frivolous.

Plaintiff alleges that the defendant has "approached [him] out of the blue . . . wishing to
be a witness for [him] in a series of civil matters that [he] was working on." Compl. at 1.
Apparently these matters pertained to child pornography and the murder of a child in New Port
Richey, Florida. See id. Plaintiff, however, "does not know" the defendant, z`a’., and "would like
to know how [the defendant] came to be in contact with [him]," z`a’. Among other relief, plaintiff
"wants to know who sent [the defendant] . . . and why he approached the plaintiff." Id. at 2. In
addition, plaintiff demands "an answer to why the FBI has not shown a few pictures to the
plaintiff of the 13 year old girls in the child pornography for identification[.]" Id.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Ia’. at 328. The Court has the discretion to
decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 5 19, 520
(1972), the Court concludes that the factual contentions of the plaintiff’ s complaint are baseless
and wholly incredible For this reason, the complaint is frivolous and must be dismissed. See 28
U.S.C. § 1915(e)(2)(B)(i).

A separate Order accompanies this Memorandum Opinion.

J/\»© él`.